968 So. 2d 1035 (2007)
William C. FRISS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-1391.
District Court of Appeal of Florida, Fifth District.
October 26, 2007.
Rehearing Denied December 4, 2007.
William C. Friss, Lowell, pro se.
No Appearance for Appellee.
PER CURIAM.
William C. Friss has initiated multiple, successive postconviction proceedings attacking his convictions and sentences on charges of attempted first-degree murder, solicitation to commit kidnapping, and solicitation to violate a domestic violence injunction, from Marion County case number 00-892-CF. In his last rule 3.850 motion, Friss once again raised claims which the trial court denied as successive and time-barred. *1036 We affirmed. Friss v. State, 940 So. 2d 440 (Fla. 5th DCA 2006). In his newest rule 3.850 motion, Friss raises the same claims again. The trial court once again denied the motion. We once again affirm.
Additionally, we ordered Friss to show cause why he should not be denied access to this court to further attack his Marion County convictions and sentences. See State v. Spencer, 751 So. 2d 47 (Fla.1999). We have carefully reviewed Friss' response to our order, and find no merit thereto.
At this point, Friss is abusing the judicial process by his successive attacks upon these convictions and sentences. Accordingly, in order to preserve judicial resources, William C. Friss is prohibited from filing any further pro se pleadings, motions or petitions in this court relating to Marion County case number 00-892-CF. The Clerk of the Fifth District Court of Appeal is directed not to accept any further pleadings in the above-styled case that have not been reviewed and signed by an attorney who is a duly licensed member of the Florida Bar. The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2005); Simpkins v. State, 909 So. 2d 427, 428 (Fla. 5th DCA 2005).
AFFIRMED; future pro se filings PROHIBITED; certified opinion FORWARDED to Department of Corrections.
GRIFFIN, TORPY and LAWSON, JJ., concur.